Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 1 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 2 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 3 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 4 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 5 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 6 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 7 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 8 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 9 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 10 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 11 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 12 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 13 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 14 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 15 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 16 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 17 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 18 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 19 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 20 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 21 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 22 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 23 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 24 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 25 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 26 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 27 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 28 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 29 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 30 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 31 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 32 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 33 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 34 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 35 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 36 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 37 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 38 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 39 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 40 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 41 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 42 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 43 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 44 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 45 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 46 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 47 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 48 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 49 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 50 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 51 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 52 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 53 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 54 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 55 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 56 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 57 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 58 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 59 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 60 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 61 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 62 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 63 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 64 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 65 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 66 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 67 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 68 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 69 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 70 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 71 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 72 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 73 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 74 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 75 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 76 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 77 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 78 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 79 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 80 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 81 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 82 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 83 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 84 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 85 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 86 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 87 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 88 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 89 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 90 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 91 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 92 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 93 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 94 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 95 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 96 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 97 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 98 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 99 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 100 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 101 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 102 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 103 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 104 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 105 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 106 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 107 of 108
Case 2:18-cv-00181-NDF Document 1 Filed 11/02/18 Page 108 of 108
                                       Case 2:18-cv-00181-NDF Document 1-1 Filed 11/02/18 Page 1 of 1
    JS44 (Rev. 06/17)                                                               CIVIL COVER SHEET
    TheJS 44 civil cover sheet and theinformation contained herein neither replace norsupplement thefilino and service of pleadings or other papers as required by law, except as
    provided by local rules of court. This form, approved bytheJudicial Conference of theUnited States inSeptember 1974, is required for the useof theClerk of Court forthe
    purpose of initiating the civil docket sheet. (SiU-. INSTRUCTIONS ONm;XTPAGE OF THIS FOliM)

    I. (a) PLAINTIFFS                                                                                                       DEFENDANTS

    Bart's Electric Company, Inc.                                                                                         Gilbane Federal and
                                                                                                                          Travelers Casualty and Surety Company of America
       (b) County of Residence of First Listed Plaintiff                    Clay CountVi MO                                County of Residence of First Liste/HSei^dant Contra Costa, CA
                                    (EXCEPT IN U.S. PIAINTIFF CASES)                                                                                          (IN us. PH
                                                                                                                            NOTE:            IN LAND CONDEMNATl,
                                                                                                                                             THE TRACT OF LAND


     (c) Attorneys (FimNamu. Address, am! Telephone Number)                                                                  Attorneys (If Known)
    Davis & Cannon. LLP, 422 W. 26th Street, Cheyenne, WY 82001
    307-634-3210                                                                                                                                                                               (^22018
    n. BASIS OF JURISDICTION (Place an "X" inOne Box Only)                                                    III. CITIZENSHIP OF PRINCIPAL                                                                                  vxfor Plaintiff
                                                                                                                        (For Diversity Cases Only)                                                                           'endani)
O     I   U.S. Govemmenl                    ^ 3 Federal Question                                                                                      PTF                                                                          DEF
            Plaintiff                                 (U.S. Govemmenl Nol a Party)                                Citizen of This State               •   1                Incorporated or Principal Place               O    4    0    4
                                                                                                                                                                               of Business In This State


•     2   U.S. Govemmenl                    O 4     Diversity                                                     Citizen of Another State            O   2     D     2    Incorporated ont/Principal Place              »    5    SUS
            Defendant                                 (Indicate Citizenship of Parties in Item III)                                                                            of Business In Another Stale


                                                                                                                  Citizen or Subject of a             •   3     0     3    Foreign Nation                                0    6    0    6
                                                                                                                      Foreign Country

    IV. NATURE OF SUIT (Place cm "X"inOne Rax Only)                                                                                                              Click here for: Nature of Suit Code Descriptions.
1            CONTRACr                                                      TORTS                                      FORFEITURE/PENALTY                            BANKRUPTCY                            OTHERSTATUTES                     1

O     110 Insurance                          PERSONAL INJURY                      PERSONAL INJURY                 •   625 Dmg Related Seizure             •   422 Appeal 28 USC 158                •   375 False Claims Act
O     120 Marine                        •    310 Airplane                    • 365 Personal Injury -                      orProperty21 USC881             •   423 Withdrawal                       •   376 Qui Tarn (31 USC
a 130 Miller Act                        • 315 Airplane Product                         Product Liability          D 690 Other                                       28 USC 157                             3729(a))
n 140 Negotiable Instnimeni                   Liability                      •    367 Health Care/                                                                                                 •   400 State Reapportionment
•     150 Recovery of Overpayment       •    320 Assault, Libel &                     Pharmaceutical                                                          PROPERTY RIGHTS                      •   410 Antitrast
          & Enforcement of Judgment                Slander                            Personal Injuiy                                                     • 820 Copyrights                         •   430 Banks and Banking
D     151 Medicare Act                  • 330 Federal Employers'                      Product Liability                                                   •   830 Patent                           •   450 Commerce
•     152 Recovery of Defaulted               Liability                      O    368 Asbestos Personal                                                   •   835 Patent - Abbreviated             • 460 Deportation
          Student Loans                 •    340 Marine                               Injury Product                                                                New Dmg Application            •   470 Racketeer Influenced and
          (Excludes Veterans)           O 345 Marine Product                          Liability                                                           O 840 Trademark                                  Corrupt Organizations
•     153 Recovery of Overpayment                  Liability                     PERSONAL PROPERTY                              LABOR                         SOCIAL SECURITY                      •   480 Consumer Credit
          of Veteran's Benefits         D 350 Motor Vehicle                  •    370 Other Fraud                 •   710 Fair Labor Standards            •   861 HlA(l395fT)                      0   490 Cable,'Sat TV
•     160 Stockholders'Suits            O 355 Motor Vehicle                  •    371 Tnith in Lending                    Act                             •   862 Black Lung (923)                 •   850 Securities/Commodities/
•     190 Other Contract                           Product Liability         •    380 Other Personal              0 720 Labor/Management                  •   863 DIWC/DIWW {405(g))                     Exchange
•     195 Contract Product Liability    n    360 Other Personal                       Property Damage                     Relations                       •   864 SSID Title XVI                   0 890 Other Statutory Actions
•     196 Franchise                              Injury                      •    385 Property Damage             • 740 Railway Labor Act                 •   865 RSI (405(g))                     • 891 Agricultural Acts
                                        •    362 Personal Injury •                    Product Liability           • 751 Family and Medical                                                         •   893 Environmental Matters
                                                   Medical Malpractice                                                    Leave Act                                                                •   895 Freedom of Information
1         REAL PROPERTY                       CIVIL RIGHTS                       PRISONER PETITIONS               • 790 Other Labor Litigation                FEDERAL TAX SUITS                            Act
O 210 Land Condemnation                 • 440 Other Civil Rights                  Habeas Corpus:                  •   791 Employee Retirement             •   870 Taxes (U.S. Plaintifl"           •   896 Arbitration
•     220 Foreclosure                   • 441 Voting                         •    463 Alien Detainee                      Income Security Act                     or Defendant)                    •   899 Administrative Procedure
•     230 Rent Lease & Ejectment        • 442 Employment                     •    510 Motions to Vacate                                                   • 871 IRS—Third Party                            Act/Review or Appeal of
•     240 Torts to Land                 • 443 Housing/                                Sentence                                                                      26 USC 7609                            Agency Decision
• 245 Tort Product Liability                     Accommodations        O          530 General                                                                                                      •   950 Constitutionality of
0 290 All Other Real Property           •    445 Amer. w/Disabilities- •          535 Death Penalty                       IMMIGRATION                                                                      Slate Statutes
                                                   Employment                     Other:                          • 462 Naturalization Application
                                        •    446 Amer. w/Disabililies - •         540 Mandamus & Other            • 465 Other Immigration
                                                   Other                     •    550 Civil Rights                        Actions
                                        •    448 Education                   O 555 Prison Condition
                                                                             •    560 Civil Detainee -
                                                                                      Conditions of
                                                                                      Confinement

V. ORIGIN (Place an "X" inOne Box Only)
^ I Original    • 2 Removed from                                  •    3    Remanded from                 •   4   Reinstated or          •    5 Transferred from           •    6   Miiltidistrict           •   8 Multidistrict
          Proceeding               State Court                              Appellate Court                       Reopened                      Another District                    Litigation -                    Litigation -
                                                                                                (specify)                                                                           Transfer                       Direct File
                    Cite the U.S. Civil Statute under which you are filing (Donot citejnrisdictionalstatutes unless diversity):
                    40 U.S.C. 3133
VI. CAUSE OF ACTION
                    Brief description of cause;
                                                  Miller Act claim for non payment of subcontractor
VII. REQUESTED IN                             •      CHECK IF THIS IS A CLASS ACTION        DEMAND S                                                                  CHECK YES only if demanded in complaint:
          COMPLAINT:                                 UNDER RULE 23, F.R.Cv.P.                 232 761.83                                                              JURY DEMAND:                       • Yes           MNo
VIII. RELATED CASE(S)
                                                   (See in.siruciiim.s):
           IF ANY                                                            JUDGE                                                                            DOCKET NUMBER
                                                                                        , -r, ,np                                   r>
DATE



FOR*DFFICE USE ONLY

      RECE PT I                    AMOUNT                                             APPLYING IFF                                            JUDGE                                 MAG. JUDGE
